Barnard, P. J.
The court was called upon to dismiss the complaint upon the plaintiff’s own showing. Such a course is justified when, upon the evidence, a verdict upon it in favor of the plaintiff would be set aside. The plaintiff was the wife of one Reynolds. The husband packed up certain articles of furniture belonging to the plaintiff, and delivered them to the defendant to be carried to Peekskill. Reynolds left the receipt for the property with the plaintiff. Subsequently a car-man presented the receipt for the property, and took it to the sales-room of Mr. Lent, in Peekskill. The plaintiff subsequently saw it there exposed for sale, and made no objection. Reynolds delivered the receipt to the car-man. Reynolds got the money on the sale. He had admittedly sold other things for his wife, and got the money by her authority, through the same seller of furniture—of Mr. Lent. As against this testimony there is only the evidence of the plaintiff ’that she did not give the' receipt to her husband, and that she supposed Lent’s store was a railroad store-house. On one occasion she asked for the proceeds of some of the sales-in company with her husband. A verdict fdr the plaintiff ought not to stand upon the testimony upon the part of the plaintiff, and the judgment should1 therefore be affirmed, with costs. All concur.